         Case 1:19-cr-10080-NMG Document 2092 Filed 08/17/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                  Case No. 1:19-cr-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


                       DEFENDANTS’ PRETRIAL MEMORANDUM

         Defendants Gamal Abdelaziz, Marci Palatella, and John Wilson submit this

memorandum to raise with the Court issues to be addressed at the final pretrial conference on

August 18, 2021.

         1.     Document admissibility issues. Defendants have made multiple attempts to

reach agreement with the Government regarding document admissibility issues, including

proposing a stipulation to the government that certain broad categories of documents be deemed

as authentic and/or business records. Absent a stipulation along these lines, Defendants believe

that document admissibility issues, including the need to call a parade of record-keeper

witnesses, will unnecessarily prolong the trial.

         2.     Jury selection. Defendants respectfully request the Court provide the parties a

list of the venire several days in advance of the jury selection in order to streamline the process

and ensure a representative demographic sample in light of the challenges posed by COVID-19.

Defendants also would like to confirm at the pretrial conference the specific procedures for jury

selection, including the number of peremptory strikes each party will have.



                                                   1
        Case 1:19-cr-10080-NMG Document 2092 Filed 08/17/21 Page 2 of 4




       3.         Length of Openings. Defendants propose 60 minutes for the government’s

opening, 45 minutes for Mr. Abdelaziz’s opening, and 50 minutes for each of Ms. Palatella’s and

Mr. Wilson’s openings. Defendants request that the Court allocate any enforceable time limit

individually (i.e., 45, 50, 50), and not cumulatively.

       4.         Witness Order. Defendants propose a protocol whereby the parties would

provide each other the order of their witnesses on a particular day by at least 4 pm two business

days in advance.

       5.         Summary Charts. Defendants propose a protocol whereby the parties would

provide each other any summary chart by at least 2 pm two business days before they plan to use

such chart.

       6.         Logistics. Defendants have been communicating with the Court’s clerks on

logistics issues relating to the trial. Defendants would like to address the following questions to

the extent they are still pending at the time of the pretrial conference:

              •   which courtroom the trial will take place in;

              •   other than the attorney room, whether Defendants could access additional rooms

                  that can be locked overnight and where attorneys can store exhibits, work, and

                  meet during the trial;

              •   how to obtain wifi access for printers and defense team communications, if there

                  is a limit on access to the primary courtroom;

              •   whether paralegals and other non-lawyers on the trial teams may bring their cell

                  phones into the courthouse during the trial. Permission to have this access will be

                  of great importance to the defense team if there are limits on access to the primary

                  courtroom;

                                                   2
       Case 1:19-cr-10080-NMG Document 2092 Filed 08/17/21 Page 3 of 4




          •   what the restrictions will be on the number of people in the primary courtroom,

              particularly with respect to attorneys, paralegals, family members, and the public;

          •   whether there will be an overflow room, and how the trial will be accessible to

              those not in the primary courtroom; and

              what other COVID-related precautions will be in place during the trial, including

              mask requirements, distancing, and any other precautions.

Respectfully submitted,

/s/ Brian T. Kelly                                  /s/ Michael K. Loucks
Brian T. Kelly (BBO No. 549566)                     Michael K. Loucks (BBO #305520)
Joshua C. Sharp (BBO No. 681439)                    SKADDEN, ARPS, SLATE, MEAGHER &
Lauren M. Maynard (BBO No. 698742)                  FLOM LLP
NIXON PEABODY LLP                                   500 Boylston Street
53 State Street                                     Boston, MA 02116
Boston, MA 02109                                    (617) 573-4800
617-345-1000                                        michael.loucks@skadden.com
bkelly@nixonpeabody.com
jsharp@nixonpeabody.com                             Jack P. DiCanio (pro hac vice)
lmaynard@nixonpeabody.com                           SKADDEN, ARPS, SLATE, MEAGHER &
                                                    FLOM LLP
Counsel for Gamal Abdelaziz                         525 University Avenue
                                                    Palo Alto, CA 94301
/s/ Michael Kendall                                 (650) 470-4500
Michael Kendall (BBO #544866)                       jack.dicanio@skadden.com
Lauren M. Papenhausen (BBO #655527)
WHITE & CASE LLP                                    Counsel for Marci Palatella
75 State Street
Boston, MA 02109-1814
(617) 979-9310
michael.kendall@whitecase.com                       DATED: August 17, 2021
lauren.papenhausen@whitecase.com

Andrew E. Tomback (pro hac vice)
MCLAUGHLIN & STERN
260 Madison Avenue
New York, NY 10016
(212) 448-1100
atomback@mclaughlinstern.com

Counsel for John Wilson
                                               3
      Case 1:19-cr-10080-NMG Document 2092 Filed 08/17/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the

header through the ECF system, which will send true copies to the attorney of record.



                                                          /s/ Michael Kendall
                                                          Michael Kendall




                                              4
